ORDER DISMISSING APPEAL
The Appeal in the above-entitled matter having been received and considered by the Chief Justice pursuant to 7 N.T.C. Section 451, the Court finds:
While the District Judge has made a preliminary finding of heirs, the estate has not yet been distributed and there has not been a final accounting.
2. As there has been no distribution or final accounting, there is no final order which can be appealed from.
Therefore, the Appeal in the above-entitled matter, filed the 16th day of May, 1977, is hereby DISMISSED.
Dated this 16th day of June, 1977.
. Virgil L. Kirk, Sr. Chief Justice of the Navajo Nation